Citation Nr: 1107358	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  07-18 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  What evaluation is warranted for residuals of a right wrist 
fracture as of January 20, 2006?

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease of the cervical spine.

3.  Entitlement to service connection for a right shoulder 
injury.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for a spinal injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.M. Evans


INTRODUCTION

The Veteran served on active duty from November 1994 to July 
2000. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2006 rating decision of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Veteran's December 2006 notice of disagreement included the 
denial of service connection for a right ankle injury in the June 
2006 rating decision.  Entitlement to service connection for this 
disability was established in an October 2008 Decision Review 
Officer (DRO)decision.  This is considered a full grant of the 
benefit sought on appeal, and this issue is no longer before the 
Board.


FINDINGS OF FACT

1.  As of January 30, 2006, the Veteran's right wrist disability 
has been manifested by dorsiflexion greater than 15 degrees and 
palmar flexion greater than 0 degrees, with no increased 
impairment due to pain or repetitive motion.

2.  The degenerative disc disease of the cervical spine has been 
manifested by forward flexion of 45 degrees, and by combined 
range of motion greater than 170 degrees.  

3.  The preponderance of the evidence is against a finding that 
the Veteran's right shoulder injury is linked to service or 
events therein

4.  The preponderance of the evidence is against a finding that 
the Veteran's headaches are linked to service or events therein.

5.  The preponderance of the evidence is against a finding that a 
spinal injury is linked to the Veteran's service or events 
therein.  


CONCLUSION OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for a right wrist disability are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
4.1, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5215 
(2010).

2.  The criteria for an evaluation in excess of 10 percent for 
degenerative disc disease of the cervical spine are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.71a, Diagnostic Code 5242.

3.  A chronic right shoulder injury was not incurred in or 
aggravated during active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303.

4.  Headaches were not incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.303.

5.  A spinal injury was not incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

With respect to the claims of entitlement to higher initial 
ratings for residuals of a right wrist fracture and for cervical 
degenerative disc disease the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) have been met.  As service 
connection for these disorders have been granted, and initial 
ratings and effective dates have been assigned, the notice 
requirements of 38 U.S.C.A. § 5103(a), have been met.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have also been met with respect to the claims of 
entitlement to service connection.  There is no issue as to 
providing an appropriate application form or completeness of the 
application.  VA notified the appellant in pre-rating 
correspondence dated March 2006 of the information and evidence 
needed to substantiate and complete his claims, to include 
information regarding how disability evaluations and effective 
dates are assigned.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims, and the Veteran has been afforded a meaningful 
opportunity to participate in the adjudication of the claim.  
There is no evidence that any VA error in notifying or assisting 
the Veteran reasonably affects the fairness of this adjudication.  
Hence, the case is ready for adjudication.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

Governing Law and Regulation

Increased Evaluations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In cases in which a claim for 
a higher initial evaluation stems from an initial grant of 
service connection for the disability at issue, such as the 
situation in this case, multiple (staged) ratings may be assigned 
for different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

	A. Right Wrist

Disabilities of the wrist are rated under the criteria of 38 
C.F.R. § 4.71a, Diagnostic Codes 5214 and 5215.  Diagnostic Code 
5214 (ankylosis of the wrist) is not applicable because there is 
no evidence the Veteran's right wrist is ankylosed.

Under Diagnostic Code 5215 (limitation of motion of the wrist), a 
rating of 10 percent is assigned for dorsiflexion less than 15 
degrees or for palmar flexion limited in line with the forearm.  
There is no provision for a rating higher than 10 percent.  The 
same ratings apply to the major (dominant) and minor (non-
dominant) wrist.

Under VA rating criteria, normal range of motion of the wrist is 
dorsiflexion to 70 degrees and palmar flexion to 80 degrees.  38 
C.F.R. § 4.71a, Plate I.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of functional impairment due to pain on 
motion when evaluating the severity of a musculoskeletal 
disability.  The Court has held that a higher rating can be based 
on "greater limitation of motion due to pain on use."  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss 
must be "supported by adequate pathology and evidenced by the 
visible behavior of the claimant."  See 38 C.F.R. § 4.40.

Given that this is a claim for increased initial rating, the 
Board has considered the Veteran's symptoms from the effective 
date of service connection (January 30, 2006) to the present.  

The Veteran was afforded a VA examination of his wrist in June 
2006.  The Veteran reported a right wrist fracture in the mid-
1990s which healed well with normal functioning.  He reported 
current symptoms of minimal pain in the radial aspect of the 
wrist with strenuous use.  Upon examination, there was no 
redness, swelling, or deformity.  Grip strength was reported as 
normal and full range of motion without pain was observed.  There 
was 70 degrees of extension, 80 degrees of flexion, 20 degrees of 
radial deviations, and 45 degrees of ulnar deviation.  X-ray 
reports revealed an essentially normal right wrist.  The 
diagnosis was for an old right wrist fracture with normal 
function and minimal symptoms.  

At the Veteran's July 2008 formal hearing at the RO he reported 
that his wrist caused him to experience numb fingers years after 
the fracture.  He also reported that the wrist constantly pops, 
is sore, feels tight, and swells a little bit.  

In September 2008, the Veteran was afforded an additional VA 
examination.  The Veteran reported the same history as at the 
June 2006 examination.  He additionally reported current symptoms 
of his hand feeling like it had a glove on it, the second through 
fourth digits having some numbness, and having to drive with his 
left hand.  Otherwise there were no other functional limitations.  
Physical examination of the wrist revealed no edema, no pain or 
tenderness to palpation.  Range of motion testing revealed 
extension to 70 degrees, flexion to 80 degrees, radial deviation 
to 20 degrees, and ulnar deviation to 45 degrees.  All motions 
were without pain or DeLuca factors.  The overall impression was 
status post right wrist fracture.

After a careful review of the evidence of record, the Board finds 
that the criteria for an evaluation in excess of the current 10 
percent are not met.  The Board notes that the Veteran's right 
wrist has no limitation of motion and no observable pain, 
tenderness, or functional limitations.  As there is no limitation 
of motion the schedular criteria for a compensable rating are not 
met.  

The Board has considered whether there are any applicable 
alternative diagnostic codes that would be more advantageous to 
the Veteran.  However, Diagnostic Code 5215 is the only 
appropriate diagnostic code for this disability. 

The Board has considered whether there is "functional loss" 
separately from consideration under the Diagnostic Code, per 
DeLuca.  In this case, the Veteran was able to achieve the range 
of motion cited above without the onset of pain, and there was no 
increased impairment on repetitive motion.  The Board accordingly 
finds the currently-assigned 10 percent evaluation represents 
appropriate compensation for his disability under DeLuca.

The Board has considered whether this case should be referred for 
extra-schedular consideration, but the record does not reflect 
the Veteran has required frequent hospitalizations for his right 
wrist disability or that the manifestations of the disability are 
in excess of those contemplated by the schedular criteria.  In 
sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess of 
that contemplated by the assigned evaluation.  Accordingly, the 
Board has concluded that referral of this case for extra-
schedular consideration is not in order.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than the assigned ratings.  See 
Fenderson, 12 Vet. App. 119.

VA must consider all favorable lay evidence of record.  However, 
nothing in the Veteran's correspondence demonstrates entitlement 
to a higher schedular rating or entitlement to extraschedular 
rating.

In sum, the Board finds the criteria for increased evaluation for 
a right wrist disability are not met.  Accordingly, the claim 
must be denied.  As the evidence preponderates against the claim, 
the benefit-of-the-doubt rule is not for application. 

	B. Cervical Spine

The Veteran's degenerative disc disease of the cervical spine is 
currently evaluated under Diagnostic Code 5242 (degenerative 
arthritis of the spine).  

A general rating formula evaluates diseases and injuries of the 
spine based upon limitation of motion.  These criteria are 
controlling regardless whether there are symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the area of 
the spine affected by residuals of injury or disease.  In this 
respect, as to the cervical spine, a 20 percent evaluation is 
warranted when forward flexion of the cervical spine is greater 
than 15 degrees but not greater than 30 degrees or the combined 
range of motion of the cervical spine not greater than 170 
degrees.  A 20 percent evaluation is also warranted when there is 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal cervical motion is forward flexion, extension, and lateral 
flexion from zero to 45 degrees.  Normal left and right rotation 
is from zero to 80 degrees.  The normal combined range of motion 
for the cervical spine is 340 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion. 

The Veteran contends that the currently assigned 10 percent 
disability evaluation for the degenerative disc disease of the 
cervical spine is inadequate for the severity of the disability.

The Veteran was afforded a VA examination in June 2006.  The 
Veteran reported a history of recurrent upper back pain in the 
trapezius and upper trapezius regions, sometimes radiating into 
the back of the neck.  He was treated with physical therapy of 
the region, as well as medication therapy.  Physical examination 
revealed no palpable spasm in the region, no tenderness, and no 
trigger-points.  Range of motion testing revealed full range with 
no pain.  Flexion, extension, and lateral bending in both 
directions, measured 45 degrees.  There was 74 to 80 degrees of 
rotation in either direction.  All motions were without pain.  
Impressions were of upper back myofacial pain without indication 
of cervical abnormalities.  X-ray findings were of a normal 
cervical spine.  

At the Veteran's July 2008 formal RO hearing before a DRO, he 
testified that his upper back muscles and neck are tense, stiffen 
up, and cause him lots of pain.  

The Veteran was afforded an additional VA examination in 
September 2008.  The Veteran reported that his neck condition was 
caused by muscle spasms he had in his upper back that progressed 
to neck pain and then led to headaches.  He stated that he 
experiences pain all day, every day.  He reported flare-ups with 
barometric pressure changes.  Additionally, he reported that the 
pain worsens when he works under his vehicles and when he lifts 
his arms above his head.  Physical examination of the cervical 
spine revealed normal curvature and posture, no palpable spasms, 
and there was no pain or tenderness to palpation of the 
paraspinal processes.  Range of motion testing revealed 45 
degrees of flexion, extension, and lateral bending in both 
directions; and there was 80 degrees of right and left lateral 
rotation.  All measurements were without DeLuca factors.  Cranial 
nerves were intact, there was no facial pain or tenderness to 
palpation.  There was no pain on motion and no additional 
limitation by pain, fatigue, weakness, or lack of endurance with 
repetitive use.  X-rays revealed neural foraminal stenosis at C3-
4 and C4-5 on the right.  Overall impression was of a chronic 
cervical spine strain.  

The Board notes that the RO increased the disability evaluation 
from noncompensable to a 10 percent evaluation effective back to 
day of claim.  

After a careful review of the evidence of record, the Board finds 
that the criteria for an evaluation in excess of the current 10 
percent are not met.  In order to warrant an evaluation in excess 
of 10 percent the Veteran's degenerative disc disease of the 
cervical spine must be manifested by a limitation of forward 
flexion between 15 and 30 degrees.  At no time has the Veteran's 
flexion been measured as less than the full 45 degrees of motion.  
The other ranges of motion were also full in that extension and 
lateral flexion were all 45 degrees and rotation was to 80 
degrees.  This means his combined range of motion was 340 degrees 
in June 2006 and September 2008.  This is full range of motion.  
None of the ranges of motion (flexion or combined) establish that 
the Veteran warrants a 20 percent evaluation.  38 C.F.R. § 4.71a.  
Specifically, the Veteran's flexion has not been limited to less 
than 30 degrees and his combined range of motion has not been 170 
degrees or less.

In considering the DeLuca factors, the evidence of record does 
not establish that the Veteran has pain, fatigability, 
incoordination, and other such symptoms that are not contemplated 
by the current 10 percent evaluation.  Additionally, it bears 
repeating that under the regulation the general rating criteria 
are controlling regardless of whether there are symptoms such as 
pain (whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  38 
C.F.R. § 4.71a.

The symptoms presented by the Veteran's degenerative disc disease 
of the cervical spine are fully contemplated by the rating 
schedule.  In fact, the Veteran's flexion and combined range of 
motion are better than what is contemplated by the 10 percent 
evaluation.  There is no evidence his disability picture is 
exceptional when compared to other veterans with the same or 
similar disability.  There is evidence throughout the appeal that 
the Veteran's cervical spine pain did not necessitate frequent 
hospitalization and has not caused a marked interference with 
employment.

The Board finds that such is not indicative of "marked 
interference" with employment and is contemplated by the 10 
percent evaluation.  38 C.F.R. § 4.1 ("Generally, the degrees of 
disability specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.").  Thus, the Board finds no evidence warranting a 
referral of this claim for extraschedular consideration.  Thun v. 
Peake, 22 Vet. App. 111 (2008).

As such, entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease of the cervical spine is denied.  

Service Connection

The Veteran contends that he is entitled to service connection 
for a right shoulder injury, headaches, and a spinal injury.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

With chronic disease shown as such in service so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) medical evidence of the current disability; (2) 
medical, or in certain circumstances, lay evidence of the in-
service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease or 
injury and the current disability.  See Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 
253 (1999)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Board notes that service treatment records show that the 
Veteran was treated in November 1997 for right shoulder pain; 
however, records are negative for any treatment for a spinal 
disability other than a cervical disability.  Records also reveal 
treatment throughout service starting in 1999 for headaches 
related to chronic muscle tension.  

Records show that prior to his entrance to service the Veteran 
was treated for and underwent surgery on his right shoulder due 
to chronic dislocation.  These records reveal that the shoulder 
problem was completely resolved prior to entrance into active 
duty.  During service, treatment records show that the Veteran 
had complaints and treatment for pain without any specific 
injury.  The November 1997 treatment note states that the Veteran 
complained of no pain about the shoulder; however, the doctor 
stated that the Veteran had developed a habit of rotating his 
shoulder and elevating his scapula on the right with subsequent 
slight relief of pain.  The doctor opined that the development of 
the chronic tic-like maneuver may have been irritating an already 
stretched, sore muscle.  The doctor placed the Veteran on 
physical therapy.  With regard to the Veteran's right shoulder, 
his separation examination does not list any chronic shoulder 
problems.  

Service treatment records with regard to headaches, reveal that 
beginning in November 1999 the Veteran was seen for chronic 
headaches due to chronic muscle tension.  In a January 2000 
treatment note, the examiner stated the belief that the Veteran's 
chronic headaches were related to muscle tension from a neck 
problem.  A May 2000 treatment report showed normal neurological 
examination with an unremarkable MRI report.  The examiner's 
impression was that the chronic underlying daily headache 
experienced by the Veteran could be exacerbated by headache 
rebound syndrome due to the Veteran's medication and that the 
sharper, episodic headaches had the mixed presentations of 
tension-type and some migrainous features.  The Veteran's April 
2000 separation physical notes chronic headaches related to 
chronic muscle tension.

The Veteran was afforded VA examinations in June 2006 and 
September 2008.  The Veteran reported a history of recurrent 
upper back pain in the trapezius and upper trapezius regions, 
sometimes radiating into the back of the neck and merging into a 
headache.  It was noted that the pain in the Veteran's upper back 
has, at times, been in the region of the right scapula; however, 
it is noted to not be the shoulder joint, only the scapula and 
the musculature of the upper back.  The current lingering 
symptoms were complaints of his head feeling heavy, with 
headaches every five to six weeks lasting anywhere from a few 
hours to a couple of days, and a constant soreness in the region 
of the right scapula.  Physical examination revealed no palpable 
spasm in the region, no tenderness, and no trigger-points.  Range 
of motion testing revealed full range with no pain in the 
shoulder.  Forward flexion and abduction each measured 180 
degrees and external and internal rotation both measured 90 
degrees.  Impressions were of upper back myofacial pain without 
indication of shoulder abnormalities.  

At the September 2008 VA examination, the Veteran reported that 
he started having pain in his right shoulder and headaches in 
1998, and that his lumbar injury had an onset several year ago.  

With regard to the right shoulder, the Veteran reported that 
there was pain and muscles spasms occur with certain activities, 
including driving long distances and raising his arms above his 
head, and that the pain lasts one to three days.  He has a 
continual feeling of stiffness and popping; however, no grinding 
or swelling was present.  He denied any flare-ups or any activity 
restrictions.  Upon examination, strength was five out of five in 
all planes, there was no edema, and no pain or tenderness to 
palpation.  Range of motion testing revealed forward flexion, and 
abduction to 180 degrees with no pain and no DeLuca factors; 
external and internal rotation to 90 degrees without pain or 
DeLuca.  X-ray reports showed mild acromioclavicular 
osteoarthritis.  The overall impression was a chronic right 
shoulder strain.  

With regard to the Veteran's headaches, he reported dull 
headaches that occur every few days and severe headaches that 
occur every four to six weeks.  He reported an inability to 
function during the severe headaches, which last anywhere between 
six hours to two to three days.  His headaches are triggered by 
low barometric pressure and heavy work.  He reports the headaches 
are a squeezing sensation along with eye pressure.  He has 
accompanying symptoms of nausea, vomiting, photophobia, and 
phonophobia.  However, he does not have any vision changes.  The 
overall impression was for tension headaches secondary to 
cervical spine strain.

The Veteran reported that he gradually developed lumbar spine 
pain several years prior to the examination with no injuries to 
precipitate it.  He states that he has pain every day that comes 
and goes.  He denied flare-ups.  The pain occasionally radiates 
to the right leg while driving.  He does not use a cane, brace or 
crutches, and has never had any surgeries.  Physical examination 
revealed normal spinal curvature and posture.  There was no pain 
or tenderness with palpation and no muscular atrophy.  Straight-
leg extensions were negative bilaterally and sensation was normal 
in both upper and lower extremities.  Range of motion testing 
revealed forward flexion to 90 degrees with no pain or DeLuca.  
Extension was to 30 degrees with no pain or DeLuca.  Right and 
left lateral flexion was to 30 degrees without pain or DeLuca.  
Right and left lateral rotation was to 45 degrees without pain or 
DeLuca.  The overall impression was for a lumbar strain.  The 
examiner offered the opinion that this strain was less likely 
than not related to service as there was no documentation of the 
Veteran receiving treatment for a lumbar injury.  

After a careful review of the evidence of record, the Board finds 
that entitlement to service connection for a right shoulder 
injury, headaches, and a spinal injury is not warranted.

Although the Veteran received treatment in service for his right 
shoulder and headaches, neither of these disabilities is of a 
chronic nature that would support a grant of service connection.  
Rather the evidence shows right shoulder pain that resolved prior 
to separation and has not been causally related to any current 
shoulder disability by competent medical evidence.  As to 
headaches, they have been attributed to the Veteran's cervical 
neck issues which are already service connected and not to any 
separate headache disability.  

As for the Veteran's lumbar spine pathology, the Board notes that 
the service treatment records from the Veteran's service do not 
reflect any complaints, findings or other references with respect 
to any lumbar spine problems.  

The first indication of lumbar spine problems was not until the 
Veteran filed this claim six years following his separation from 
service.  Additionally, there is no competent medical evidence 
linking the current lumbar pathology and the Veteran's active 
service.  The only medical opinion of record preponderates 
against a finding of connection between the current lumbar strain 
and any incident of active service.  

Accordingly, service connection is not in order for a right 
shoulder disability, headaches, or a lumbar spine disability.  In 
reaching this conclusion, the Board has considered the benefit of 
the doubt doctrine; however, as the preponderance of the evidence 
is against the claims, that doctrine is not applicable in the 
instant appeal


ORDER

Entitlement to an initial evaluation in excess of 10 percent for 
a right wrist fracture is denied.

Entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease of the cervical spine is denied.  

Entitlement to service connection for a right shoulder injury is 
denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for a spinal injury is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


